DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a division of U.S. Application No. 15/773,928 filed on July 31, 2018, now abandoned, which is a national stage entry of PCT/KR2016/012746 filed on November, 7, 2016 which claims foreign priority based on an application filed in Republic of Korea on November 6, 2015.  The certified copy has been filed in parent Application No. 15/773,928, filed on May 4, 2018.

Response to Amendment
	Applicant’s amendment filed April 5, 2022 amending claims 1, 2 and 7, and adding new claim 8 has been entered.  Claims 1-8 are currently pending and presented for examination.

Response to Arguments
Due to Applicant’s amendments to the claims, the previous rejection under 35 USC 112(b) is hereby withdrawn.
The previous objection to the specification is hereby maintained and reproduced below since the specification has not been amended to address said objection.
Applicant’s arguments with respect to the rejection under 35 USC 103 have been fully considered but are found not persuasive.
Applicant argues that Richter teaches the treatment of many diseases and does not provide any experimental data actually treating any disease with any PTP inhibitor.  Applicant argues that the instant specification demonstrates that the claimed compounds are useful in the treatment of neuroinflammatory diseases.  Applicant further argues that new claim 8 recites compounds 4-6 and Zhang and Richter do not teach compounds 4-6.
These arguments are found not persuasive since Richter teaches that the compounds disclosed therein are inhibitors of protein tyrosine phosphatases including PTP1B, CD45, SHP-1, SHP-2, PTP, LAR and HePTP or the like (page 1 lines 5-10).  Richter further teaches that prior to the effective filing date of the instant application, evidence was available demonstrating inhibition of these PTPases in chronic inflammation, autoimmune diseases and various forms of cancer (page 1 lines 21-24).  Thus Richter teaches that these inhibitors of protein tyrosine phosphatases can be used to treat a variety of diseases including diseases of the brain such as Alzheimer’s disease and schizophrenia (page 17).  Thus based on the teachings of Richter, a person of ordinary skill in the art would have had a reasonable expectation that inhibitors of protein tyrosine phosphatases including PTP1B, CD45, SHP-1, SHP-2, PTP, LAR and HePTP or the like would be useful for the treatment of the brain diseases as claimed in the instant claims including Alzheimer’s disease and schizophrenia.  Obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O ’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  Par Pharm., Inc. v. TWi Pharms., Inc., 773 F.3d 1186, 1198 (Fed. Cir. 2014).  
Moreover, even though the list of treatable diseases taught in Richter includes numerous diseases, this does not mean that the list is not finite since a list that includes many choices is still a finite list.  Thus, although Richter includes Alzheimer’s disease and schizophrenia on a list that includes other treatable diseases, a prima facie case of obviousness can still be established since picking one of a finite number of known solutions to a known problem is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  In addition, since Richter teaches that the compounds disclosed therein have the same properties as the compounds claimed in the instant claims, which are to inhibit protein tyrosine phosphatases including PTP1B, CD45, SHP-1, SHP-2, PTP, LAR and HePTP or the like, a person of ordinary skill in the art would reasonably expect the claimed compounds that are known in the art to also be useful in the disorders disclosed in Richter including diseases of the brain such as Alzheimer’s disease and schizophrenia.   
Furthermore, even though no examples are presented in Richter demonstrating the treatment of Alzheimer’s disease or schizophrenia, prior art is presumed to be operable/enabling when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP  §  716.07.  Furthermore, efficacy is not a requirement for prior art enablement.  “Even if a reference discloses an inoperative device, it is prior art for all that it teaches.”  Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, “a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.” Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).  See also MPEP  §  2121.01.  In the instant case, Richter teaches treating diseases of the brain including Alzheimer’s disease and schizophrenia comprising the administration of inhibitors of protein tyrosine phosphatases such as PTP1B, CD45, SHP-1, SHP-2, PTP, LAR and HePTP or the like (see abstract).  Likewise the claims of the instant application are also drawn to the treatment of neuroinflammatory diseases, including Alzheimer’s disease and schizophrenia comprising the administration of protein tyrosine phosphatase inhibitors including PTP1B, TC-PTP, SHP2, MEG2, LYP(HePTP) or RPTPB.  Thus, Richter is presumed to be operable/enabling since said reference makes obvious all of the elements of the claimed invention.  Although Richter does not teach the specific compounds as claimed in the instant claims, it is prima facie obvious to substitute one known compound for another known compound having the same function to obtain predictable results.
Even though the present specification demonstrates that the claimed compounds are indeed capable of treating the claimed disorders, “Scientific confirmation of what was already believed to be true may be a valuable contribution, but it does not give rise to a patentable invention.” PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1363-64 (Fed. Cir. 2007).
For these reasons, the previous rejection under 35 USC 103 is hereby maintained and reproduced below.
A new rejection of new claim 8 is detailed below since claim 1 previously only required that any one of the PTP inhibitors is administered for treating neuroinflammatory diseases.  Thus new claim 8, necessitates a new rejection as detailed below.  This action is final.  

Specification Objection
The disclosure is objected to because of the following informalities: Compound 3 which targets SHP2 as indicated in the instant specification on Table 2 is listed as ((4-((S)-3-(((S)-1-(((S)-1-amino-3-(2-(4-hydroxy-3-methoxyphenyl)acetamido)-1-oxopropan-2-yl)amino)-5-(3-iodobenzamido)-1-oxopentan-2-yl)amino)-6-hydroxy-3-iodo-1-methyl-2-(3-(2-oxo-2-((4-(thiophen-3-yl)phenyl)amino)acetamido)phenyl)-1H-indole-5-carboxylic acid.  A structure cannot be generated from the nomenclature of compound 3 as disclosed in the instant specification.  Thus there is an error in the naming of compound 3 and therefore it is unclear what the correct structure is for compound 3.  Applicant is required to correct the name of the structure of compound 3 as well as provide a chemical structure for compound 3.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. WO 99/46236 (Provided on IDS) in view of Zhang et al. U.S. Publication No. 2012/0088720 A1 and Zhang (Biochimica et Biophysica Acta 1745 2005 pages 100-107).
Claims 1-7 of the instant application claim a method of treating neuroinflammatory diseases selected from the group consisting of multiple sclerosis, neuroblastoma, stroke, Alzheimer’s disease, Parkinson’s disease, Lou Gehrig’s disease, Huntington’s disease, Creutzfeldt Jakob disease, post-traumatic stress disorder, depression, schizophrenia, and amyotrophic lateral sclerosis, comprising the administration of a pharmaceutical composition comprising a PTP (protein tyrosine phosphatase inhibitor) selected from:
Compound 1:
(S)-4-(((S)-1-(l2-azanyl)-3-(4-(difluoro(phosphono)methyl)phenyl)-1-oxopropan-2-yl)amino)-3-((S)-3-(4-(difluoro(phosphono)methyl)phenyl)-2-pentadecanamidopropanamido)-4-oxobutanoic acid

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Compound 2:
((4-((S)-3-(((S)-1-amino-6-(4-ethylbenzamido)-1-oxohexan-2-yl)amino)-2-((S)-2-(2-(((1R,2R,5S)-2-isopropyl-5-methylcyclohexyl)oxy)acetamido)-3-phenylpropanamido)-3-oxopropyl)phenyl)difluoromethyl)phosphonic acid

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Compound 4:
((4-((S)-3-(((S)-1-(((S)-1-amino-3-(2-(4-hydroxy-3-methoxyphenyl)acetamido)-1-oxopropan-2-yl)amino)-5-(3-iodobenzamido)-1-oxopentan-2-yl)amino)-2-(3-bromo-4-methylbenzamido)-3-oxopropyl)phyenyl)difluoromethyl)phosphonic acid

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Compound 5:
3-((3-chlorophenyl)ethynyl)-2-(4-(2-(cyclopropylamino)-2-oxoethoxy)phenyl)-6-hydroxybenzofuran-5-carboxylic acid

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Compound 6:
2-(3-(2-(3-bromo-5-iodobenzamido)acetamido)phenyl)-6-hydroxy-3-iodo-1-methyl-1H-indole-5-carboxylic acid,

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


or a pharmaceutically acceptable salt thereof.
Richter et al. teaches novel compounds, novel compositions, and methods of their use comprising compounds useful as inhibitors of protein tyrosine phosphatases (PTPases) such as PTP1B, CD45, SHP-1, SHP-2, PTP, LAR, HePTP and the like (abstract and page 1 lines 5-9).  Richter et al. teaches that there is increasing evidence which suggests that inhibition of these PTPases may help treat certain types of diseases such as autoimmune diseases, acute and chronic inflammation, osteoporosis and various forms of cancer (page 1 lines 21-24).  Richter et al. teaches that the compounds are useful for the treatment of diseases of the brain including Alzheimer’s disease and schizophrenia (abstract, page 17 line 24, page 18 lines 8-9 and 34-25).  Richter et al. further demonstrates that the compounds therein inhibit PTP1B (page 44).  Claims 20, 25, 29, 31, and 33 of Richter et al. claim pharmaceutical compositions comprising PTP1B inhibitors useful for the treatment of brain diseases including Alzheimer’s disease and schizophrenia as well as methods of treating brain diseases including Alzheimer’s disease and schizophrenia comprising the administration of PTP1B inhibitors.
Thus Richter et al. teaches a method for the treatment of neuroinflammatory diseases of the brain such as Alzheimer’s disease and schizophrenia comprising the administration of a pharmaceutical composition comprising a protein tyrosine phosphatase inhibitor.
Richter et al. does not teach the compounds as claimed in the instant claims.
 Zhang teaches compounds which are inhibitors of protein tyrosine phosphatase (page 102).  Zhang teaches compound III which is the same as Applicant’s compound 1 (page 102).  Zhang teaches that the compound is an inhibitor of PTP1B (page 102).  
Zhang et al. teaches compounds that selectively inhibit members of the PTP family of enzymes (abstract).  Zhang et al. teaches that compound 10 which is the same as compound 2 as claimed in the instant claims is an inhibitor of TC-PTP and PTP1B (page 8 Table 1).
Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to administer the claimed compounds for the treatment of brain diseases including Alzheimer’s disease and schizophrenia since Richter et al. teaches that prior to the effective filing date of the instant application, inhibitors of protein tyrosine phosphatase, specifically PTP1B inhibitors, were known in the art to be useful for the treatment of neuroinflammatory diseases including the brain diseases Alzheimer’s disease and schizophrenia, and Zhang and Zhang et al. teach that the compounds claimed in the instant claims are inhibitors of protein tyrosine phosphatase and specifically PTP1B.  Thus a person of ordinary skill in the art would have reasonably expected the compounds claimed in the instant claims to be useful for the treatment of neuroinflammatory diseases including Alzheimer’s disease and schizophrenia since the prior art teaches that the compounds are inhibitors of PTP1B.
Claims 5 and 6 are rendered obvious since the cited references render obvious the administration of the same PTP inhibitors for the treatment of the same neuroinflammatory diseases as claimed, including Alzheimer’s disease and schizophrenia, and therefore administration of the same compounds for the same purpose of treating the same brain diseases will necessarily have the same effects as claimed in claims 5 and 6 of the instant application.  Thus the compounds of the prior art will necessarily inhibit activation of microglia in the brain of Alzheimer’s disease patients since "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Moreover, claim 6 is rendered obvious since Zhang specifically teaches that compound III which is the same as compound 1 as claimed in the instant claims increases pTyr527 leading to inactivation of Src (pages 103-104).
Claim 7 of the instant application is rendered obvious since it would be within the skill of an ordinary artisan to administer a compound by forms such as by a food composition that are well-known in the art.  Thus in the absence of a demonstration of criticality, claim 7 of the instant application is rendered obvious.
Thus the cited claims of the instant application are rejected.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. WO 99/46236 (Provided on IDS) in view of Zhang et al. U.S. Publication No. 2012/0088720 A1 and Zhang (Biochimica et Biophysica Acta 1745 2005 pages 100-107) as applied to claims 1-7 above and further in view of He et al. (Journal of Medicinal Chemistry, 2013, 56, pages 4990-5008).
Claim 8 of the instant application claims the PTP inhibitor is an inhibitor selected from the group consisting of 
Compound 4:
((4-((S)-3-(((S)-1-(((S)-1-amino-3-(2-(4-hydroxy-3-methoxyphenyl)acetamido)-1-oxopropan-2-yl)amino)-5-(3-iodobenzamido)-1-oxopentan-2-yl)amino)-2-(3-bromo-4-methylbenzamido)-3-oxopropyl)phyenyl)difluoromethyl)phosphonic acid

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Compound 5:
3-((3-chlorophenyl)ethynyl)-2-(4-(2-(cyclopropylamino)-2-oxoethoxy)phenyl)-6-hydroxybenzofuran-5-carboxylic acid

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Compound 6:
2-(3-(2-(3-bromo-5-iodobenzamido)acetamido)phenyl)-6-hydroxy-3-iodo-1-methyl-1H-indole-5-carboxylic acid,

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


or a pharmaceutically acceptable salt thereof.
Richter et al. in view of Zhang et al. and Zhang are as set forth above.
The cited references do not teach compounds 4-6.
However, as detailed above, Richter et al. teaches novel compounds, novel compositions, and methods of their use comprising compounds useful as inhibitors of protein tyrosine phosphatases (PTPases) such as PTP1B, CD45, SHP-1, SHP-2, PTP, LAR, HePTP and the like (abstract and page 1 lines 5-9).  Richter et al. teaches that HePTP is an inducible lymphoid-specific protein tyrosine phosphatase (page 11 lines 28-29). Richter et al. teaches that the compounds are useful for the treatment of diseases of the brain including Alzheimer’s disease and schizophrenia (abstract, page 17 line 24, page 18 lines 8-9 and 34-25).  
He et al. teaches potent and selective small molecule inhibitors for the lymphoid-specific tyrosine phosphatase (LYP) (title and abstract).  He et al. teaches that compound 8b which is compound 5 as claimed in the instant claims is a potent LYP protein phosphatase inhibitor (page 4991 Figure 1, pages 4993-4998, Table 4 page 4997).  He et al. further demonstrates that at higher amounts compound 8b is also an inhibitor of other protein tyrosine phosphatases including PTP1B, CD45, SHP-1, and SHP-2 (page 4997 Table 5).
Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to administer compound 5 as claimed in the instant claims for the treatment of brain diseases including Alzheimer’s disease and schizophrenia since Richter et al. teaches that prior to the effective filing date of the instant application, inhibitors of protein tyrosine phosphatase, specifically inhibitors of PTP1B, CD45, SHP-1, SHP-2, PTP, LAR, HePTP (LYP) and the like, were known in the art to be useful for the treatment of neuroinflammatory diseases including the brain diseases Alzheimer’s disease and schizophrenia, and He et al. teaches that compound 8b which is compound 5 as claimed in the instant claims is a potent LYP protein phosphatase inhibitor as well as an inhibitor of PTP1B, CD45, SHP-1, and SHP-2, at higher amounts.  Thus a person of ordinary skill in the art would have reasonably expected compound 5 as claimed in the instant claims to be useful for the treatment of neuroinflammatory diseases including Alzheimer’s disease and schizophrenia since the prior art teaches that compound 5 is an inhibitor of the protein tyrosine phosphatases taught in Richter to be useful in the treatment of said brain disorders.
Thus claim 5 of the instant application is rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-8 are rejected.  No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM